          Case 1:20-cv-05301-RA Document 37 Filed 08/12/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Marcia Melendez, Jarican Realty Inc.,
1025 Pacific LLC, Ling Yang, Top East
Realty LLC, and Haight Trade LLC,                           NOTICE OF MOTION
                                                            TO DISMISS
                                Plaintiffs,
                                                            20 CV 05301 (RA)
                 v.
                                                            Oral Argument Requested

The City of New York, a municipal entity,
Bill de Blasio, as Mayor of the City of New York,
Louise Carroll, Commissioner of New York City
Department of Housing Preservation &
Development, and Jonnel Doris, Commissioner of
New York City Department of Small Business
Services,

                              Defendants.


              PLEASE TAKE NOTICE that upon the annexed Declaration of Carlos

Fernando Ugalde Alvarez dated August 12, 2020, together with the exhibits annexed thereto, the

accompanying memorandum of law, and all of the papers and proceedings had herein,

Defendants will move this Court, before the Honorable Ronnie Abrams, at the United States

Courthouse for the Southern District of New York, located at 40 Foley Square, New York, New

York, on a date and at a time to be designated by the Court, for an order and judgment

dismissing the Complaint in the above-captioned action pursuant to Rules 12(b)(1) and 12(b)(6)

of the Federal Rules of Civil Procedure, together with such other and further relief as the Court

may deem just and proper.
           Case 1:20-cv-05301-RA Document 37 Filed 08/12/20 Page 2 of 2




               PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s Order dated

July 31, 2020, Plaintiffs shall serve opposition to the instant motion on or before August 26,

2020, and Defendants shall serve any reply in support of the instant motion on or before

September 2, 2020.

               Defendants hereby request oral argument on this motion.

Dated:         New York, New York
               August 12, 2020

                                           JAMES E. JOHNSON
                                           Corporation Counsel of the City of New York
                                           Attorney for Defendants


                                           By:          /s/
                                             Pamela A. Koplik
                                             Carlos Fernando Ugalde Alvarez
                                             100 Church Street, 4th Floor
                                             New York, New York 10007
                                             E-mails: pkoplik@law.nyc.gov
                                                      cugalde@law.nyc.gov




TO:      Counsel of Record (via ECF)




                                               2
